Citation Nr: 1606037	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals of a nephrectomy with partial adrenalectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) confirming and continuing a 30 percent rating for residuals of a nephrectomy with partial adrenalectomy.  

In July 2013, in support of his claim for a higher rating for this service-connected disability, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

The Veteran since has requested another hearing before the Board on a March 2015 VA Form 9 (Substantive Appeal).  He is only entitled to one hearing before the Board, however, concerning a claim.  38 C.F.R. § 20.700(a) (2015).  Additional hearings are discretionary, and he has not identified any reason why his hearing was inadequate or what additional evidence he would present at an additional hearing; so good cause has not been shown for permitting an additional hearing.  Furthermore, the claim is being remanded for further development, and he will have the opportunity to submit additional evidence and argument on remand that the Board, in turn, will consider when readjudicating the claim.

The Board previously remanded this claim in October 2013, May 2014, and August 2014, including for a medical examination and opinion regarding the severity of this service-connected disability.  Eventually the Board issued a decision in January 2015 denying the claim, and in response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2015 Order, the Court granted a Joint Motion for Remand (JMR) vacating the Board's decision denying this claim and remanding the claim to the Board for further development and readjudication in accordance with the terms of the JMR.  To comply with the Court's Order, the Board in turn is again REMANDING this claim to the Agency of Original Jurisdiction (AOJ).

In a January 2016 statement, the Veteran's representative asserted the Veteran has foot drop that may be secondary to (meaning caused or aggravated by) this service-connected disability at issue in this appeal.  See 38 C.F.R. § 3.310(a) and (b), permitting service connection on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board also sees the Veteran is service connected for a lumbar spine disability.  Previously, in the October 2013 remand, based on the Veteran's testimony that he had "aching" up and down his leg, so possible radiculopathy, the Board referred the issue of entitlement to an increased rating for his lumbar spine disability to the RO for appropriate development and consideration.  This other claim still has not been adjudicated by the RO, however.  So, especially in light of the January 2016 statement since submitted, the Board is again referring this claim of entitlement to an increased rating for the lumbar spine disability, as well as for service connection for a foot drop disorder as secondary to the service-connected kidney disability, to the RO via the Appeals Management Center (AMC) for appropriate action.  

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide this claim.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

Regrettably, yet another remand of this claim is necessary.  As a result of the Board's prior May 2014 remand, the Veteran had a VA compensation examination in June 2014 to obtain blood pressure readings - including to determine whether there was persistently elevated blood pressure indicative of hypertension - and to comment on a urinalysis done in November 2013 showing abnormal results of 30 mg of protein and to address the Veteran's contention that he had urinary incontinence.  The examination was inadequate, however, so the Board again remanded the claim in August 2014 to try and rectify deficiencies in the prior evaluation.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

As a result of that subsequent August 2014 remand, an addendum medical opinion from the June 2014 examiner was obtained in October 2014.  But the Court-granted JMR agreed that even the October 2014 VA compensation examiner's opinion is inadequate since it did not specifically address the abnormal results of 30 mg of protein in November 2013, did not address the Veteran's prior contentions that he had experienced incontinence, and did not consider or discuss the significance of a blood pressure reading in November 2013 described in the treatment record as a "systolic spike."  Once VA endeavors to provide an examination concerning a claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  Barr v. Nicholson¸ 21 Vet. App. 303 (2007).  As such, another addendum medical opinion is needed before readjudicating this claim to correct the deficiencies indicated in the Court-granted JMR.


Accordingly, this claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If there are additional records needing to be obtained, then obtain them.  The Board is particularly interested in records of treatment received at the Philadelphia VA Medical Center (VAMC).  If these or any other such records identified by the Veteran are unavailable, then he must be so informed and this documented in his claims file, including explanation of the efforts made to obtain these additional records.  All records conversely obtained must be associated with the claims folder so they may be considered.

2.  Then, if available, have the VA compensation examiner who previously commented on this case in October 2014 submit a supplemental (second addendum) opinion evaluating and discussing the severity of the Veteran's service-connected nephrectomy and partial adrenalectomy.  Have this VA examiner again review the claims file, including a complete copy of this remand, the Court-granted JMR, and all additional evidence and argument submitted since the last opinion.

In particular, the examiner is directed to provide specific findings addressing the rating criteria listed at 38 C.F.R. §§ 4.114a and 4.114b for evaluating the removal of one kidney found at Diagnostic Code 7500.  

As the Court-granted JMR instructs, the examiner must address and discuss the following:

A) The "abnormal" urinalysis results of 30 mg protein in November 2013.  The examiner should discuss the previous conclusion in October 2014 that the Veteran's laboratory results were normal, but this time taking into consideration that "abnormal" urinalysis.

B) Discuss whether the Veteran has urinary incontinence in light of his contentions of this as shown in the reports of the April 2009 and January 2011 VA examinations and the transcript of the July 2013 hearing testimony.  The examiner must discuss the previous conclusion in October 2014 that there was no urinary leakage, but this time taking into consideration the Veteran's reports of incontinence.  

C) The November 2013 treatment record showing an elevated blood pressure reading specifically characterized by the treatment provider as a "systolic spike in triage today."  The examiner must discuss the previous conclusion in October 2014 that the Veteran's blood pressure was controlled, but this time taking in consideration that "systolic spike" in November 2013.  

Explanatory rationale must be provided for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he must state what reasons, with specificity, the question is outside the scope of a medical professional conversant in VA practices or why a definitive response is not possible or feasible.  So merely saying he cannot respond will not suffice.

If, for whatever reason, it is not possible to have this same examiner provide this further comment, then have someone else do it that has the necessary qualifications and competence.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion of whether another examination is needed or whether, instead, responses may be provided based on mere review of the file.

3.  Ensure this second supplemental opinion is responsive to the questions asked and highlighted in the Court-granted JMR.  If not, obtain all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

